UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4326


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

GEORGE MOIR HYLTON, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:08-cr-00050-gec-1)


Submitted:   May 9, 2011                      Decided:   May 19, 2011


Before WILKINSON, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph G. Painter, Jr.,       JOSEPH GRAHAM PAINTER, JR., PC,
Blacksburg, Virginia, for    Appellant. Ronald Andrew Bassford,
Assistant  United  States    Attorney,  Roanoke, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            George Moir Hylton, Jr., pleaded guilty to possession

of a firearm after having previously been convicted of a crime

punishable    by    a   term      of   imprisonment         exceeding      one    year,    in

violation of 18 U.S.C. § 922(g)(1) (2006).                         The district court

sentenced him to 180 months of imprisonment and he now appeals.

Appellate    counsel        has    filed      a    brief    pursuant      to     Anders    v.

California,       386    U.S.      738     (1967),        questioning       whether       the

district court erred in finding that Hylton was an armed career

criminal.      Hylton       filed      a   pro     se   supplemental      brief     raising

additional issues. *        Finding no error, we affirm.

            Counsel      argues        that       the     district    court      erred     in

concluding that Hylton qualified as an armed career criminal

because     his     prior      convictions          for     violent       felonies       were

sustained twenty-five years prior to sentencing for the instant

offense.      This      court     reviews         the   question     of   whether      prior

convictions       qualify    as     predicate       convictions       under      the   Armed

Career Criminal Act de novo.                United States v. Brandon, 247 F.3d

186, 188 (4th Cir. 2001).              Under 18 U.S.C. § 924(e) (2006), if a

defendant     violates       §     922(g)         after    sustaining       three      prior

convictions for violent felonies or serious drug offenses, the


     *
       We have considered the issues raised in Hylton’s pro se
brief and conclude they lack merit.



                                              2
statutory    mandatory       minimum      term    of    imprisonment       is   fifteen

years.     18 U.S.C. § 924(e)(1).          A violent felony is defined as a

crime punishable by a term exceeding one year of imprisonment

that has as an element the use, attempted use, or threatened use

of   physical      force;    is     burglary;      or     involves    conduct         that

presents a serious potential risk of physical injury to another.

18 U.S.C. § 924(e)(2)(B)(i)-(ii).                  We have thoroughly reviewed

the record and conclude that the district court did not err in

determining that Hylton qualified as an armed career criminal.

            We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.       Accordingly, we affirm the judgment of the district

court.      This    court    requires      that    counsel    inform       Hylton,      in

writing,    of    the   right      to   petition    the    Supreme    Court      of    the

United States for further review.                   If Hylton requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                     Counsel’s motion must

state that a copy thereof was served on Hylton.                            We dispense

with oral argument because the facts and legal contentions are

adequately       presented    in    the   materials       before     the    court      and

argument would not aid the decisional process.

                                                                                AFFIRMED



                                           3